Citation Nr: 0120169	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
December 1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in November 2000 for further 
procedural and/or evidentiary development pursuant to the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA), to include 
having the regional office (RO) afford the veteran a 
Department of Veterans Affairs (VA) medical examination to 
ascertain, if possible, whether the veteran had an existing 
low back disorder and if so, whether such disability was 
causally related to active service.  As will be shown more 
fully below, the Board's review of the record discloses that 
the RO made a reasonable effort to provide the requested 
medical examination, and that this matter is now ready for 
final appellate review.


FINDING OF FACT

There is no competent evidence demonstrating the presence of 
disability associated with the low back.


CONCLUSION OF LAW

A low back disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board once again finds that the instant 
claim has already been developed pursuant to the guidelines 
established under the VCAA.  First, there is no indication 
that there are any outstanding relevant documents or records 
that have not already been obtained.  In addition, the 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.  The RO also 
specifically advised the veteran in the April 1999 statement 
of the case that no permanent residual or chronic disability 
subject to service connection was shown by service medical 
records or demonstrated by evidence following service.

Pursuant to the Board's remand of November 2000, the record 
also reflects that an effort to afford the veteran with a VA 
medical examination by notifying the veteran of a scheduled 
examination at the veteran's last known address of record was 
made in December 2000, but the veteran did not report at the 
scheduled date and time and no new address was provided by 
the veteran or his representative.  The Board further notes 
that the veteran's representative has provided no explanation 
for the veteran's failure to report for the scheduled 
examination.  Consequently, the Board finds that further 
remand for the purpose of scheduling a VA examination is not 
warranted.  The Board also notes that in view of the failure 
of the veteran to report for the scheduled examination, the 
Board is now permitted to render a decision on the evidence 
of record under to 38 C.F.R. § 3.655 (2000).

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, the new law does not require that the Secretary 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a VA 
medical examination or opinion unless the claimant makes a 
showing with competent evidence of current disability or 
persistent or recurrent symptoms of disability.  For the 
reasons set out below, the Board finds that the claimant has 
not made such a showing.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, the recent legislative change that eliminated 
the concept of a well-grounded claim did not in any way alter 
the basic statutory requirement that there must be a present 
disability before service connection may be granted.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that at the time of the 
veteran's enlistment, physical examination did not reveal any 
history of low back complaints or treatment.

A service medical entry reflects that the first report of in-
service back complaints occurred in October 1957, at which 
time the veteran related acute back strain from lifting.  
Thereafter, there was apparently no additional treatment for 
back problems until January 1958, when backache was one of 
the symptoms associated with a cold and headache.  

Service medical records then reflect treatment in March 1958 
for backache reportedly sustained while bending over to get a 
box.  Examination revealed mild paravertebral spasm and the 
impression was mild strain.  In May 1958, the veteran 
continued to complain of back pain, and it was indicated that 
the veteran could forward bend to 15 inches and the back was 
"OK."  The diagnosis was mild paravertebral muscle spasms.  
A consultation referral noted a history of previous back 
strain two months earlier which reportedly never fully 
healed.  Now, the condition was stated to be worse with the 
veteran unable to stand after sitting for long periods.  X-
rays were interpreted to reveal possible narrowing 
posteriorly at L5-S1.  The radiographic report itself 
indicates a finding of bilateral paravertebral spasm with 
forward bending to 10 inches, and an impression of 
sacralization of L5 and posterior L5-S1 joint space 
narrowing.  Orthopedic consultation at this time indicated 
that the pelvis was level and posture normal.  There was 
tenderness at L5-S1 but full range of motion of the back.  
Straight leg raising was to 80 degrees bilaterally.  X-rays 
were found to be negative.  The impression was lumbo-sacral 
decompensation, and the plan was for the veteran to do 
exercises and use a bed board.

Approximately ten days later, the veteran reported continued 
back pain and spasms.  The veteran was provided with 
additional medication and physical therapy and was to return 
after one week.  

When the veteran was treated several weeks later, he 
complained of headaches and nasal congestion, but did not 
report any back problems.  

At the end of July 1958, the veteran reported that he fell 
off a roof a few minutes earlier striking his back.  He 
described pain in the low back.  Physical examination 
revealed extreme tenderness over the area of the right 
sacroiliac joint.  He reported that there was pain on 
movement of the right leg over this area.  There was also 
reportedly pain on the upper one half of the right femur.  X-
rays were interpreted to reveal negative findings.  The 
impression was contusion of the low back, and the veteran was 
admitted to the dispensary.  The record from the dispensary 
reflects that the veteran was accidentally injured in the 
process of removing louvers from a building when one broke, 
and he was caused to fall from a ledge about four feet high.  
The diagnosis was contusion over the area of the right 
sacroiliac joint.

August 1958 treatment related primarily to a right elbow 
injury sustained in an accident that occurred two weeks after 
the July 1958 fall, when the veteran's struck his right elbow 
on a hard surface.  The veteran reported, however, that he 
injured his back the previous December and had experienced 
occasional pain ever since.  Examination of the back at this 
time revealed slight kyphosis thoracic without tenderness and 
a small scar on the right sacroiliac region with mild 
tenderness.

Discharge examination in November 1960 revealed that 
evaluation of the spine indicated negative findings and there 
was no history or diagnosis with respect to bone, joint or 
other deformity.

In his original application for compensation in July 1967, 
the veteran sought service connection for back trouble 
reportedly incurred in 1958.

Although the veteran's July 1967 was denied in September 1967 
for the veteran's failure to report for a VA examination, the 
notice of denial did not advise the veteran of his appellate 
rights.  Therefore, the denial of the claim was not final and 
remained in open status.

Following the submission of a new claim seeking service 
connection for a low back disorder in July 1998, a January 
1999 rating decision denied the claim on the basis that no 
permanent residual or chronic disability subject to service 
connection was shown by service medical records or 
demonstrated by evidence following service.  This deficiency 
was again noted in the statement of the case issued in April 
1999.


II.  Analysis

The veteran asserts that he has a current low back disorder 
that is directly related to service.  As will be shown more 
fully below, since the evidence of record does not support 
the existence of a current low back disorder, service 
connection is not warranted.

The Board finds initially and most importantly that the 
record reveals no competent medical evidence of a current 
diagnosis with respect to the low back.  As was previously 
noted above, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The Court has also held that the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, 1 Vet. App. 292,296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to the veteran's 
claim.

While service medical records reveal that the veteran was 
treated for various back problems in October 1957, and 
between January and August 1958, the Board is unable to 
conclude from this evidence alone that the veteran has a 
current low back disability.  First, symptoms in October 1957 
were diagnosed as acute back strain and there is no evidence 
of further in-service treatment for back problems the 
remainder of that year.  Thereafter, back problems in early 
1958 were noted along with other cold symptoms and did not 
provide the basis for a specific diagnosis of a low back 
disorder.  While it is true that a bending incident in March 
1958 caused backache that resulted in an impression of mild 
strain which continued over to May 1958 with a diagnosis of 
mild paravertebral muscle spasms and X-ray findings which one 
treating physician interpreted to reveal possible narrowing 
posteriorly at L5-S1, orthopedic consultation found that the 
same X-rays revealed negative findings, and there was no 
further treatment for low back problems until another 
accident at the end of July 1958.  The Board finds that the 
evidence supports the conclusion that the back injury from 
this accident was also acute and transitory in nature in that 
there was an initial diagnosis of contusion of the sacroiliac 
area, examination one month later revealed that tenderness in 
the area was now mild, and there was thereafter no further 
treatment for back problems throughout the remainder of the 
veteran's service.  

Finally, there was no report of a history of a low back 
problem at the veteran's separation examination in November 
1960, and there is no post-service medical evidence of a 
current low back disorder.  

The veteran is also not competent to say whether any current 
low back symptoms are related to service.  Espiritu v. 
Derwinski, supra.  

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a low back disorder.  
Moreover, while the veteran is capable of providing evidence 
of certain persistent or recurrent symptoms of disability, he 
is not competent to link persistent or recurrent symptoms to 
service or to an underlying disability that is not 
perceptible to a lay party.  A disorder of the low back is a 
medical disability subject to diagnosis by a party with 
medical expertise, not to a lay person's observation.  The 
Board finds nothing in the recent legislative changes that 
has altered the methods of proof of critical facts set forth 
in the prior case law.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's low back makes the claim so fundamentally defective 
that it would be additionally subject to denial on the basis 
of a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 5103A(a) (no 
duty to assist when no reasonable possibility exists that 
such assistance would aid in substantiating the claim), and 
38 U.S.C.A. § 5103A(d)(2) (no obligation to provide a VA 
examination when evidence of record does not contain 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of his claim, the 
Board finds that the claim could alternatively be denied 
because of a lack of legal merit.


ORDER

The claim for service connection for a low back disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

